      CASE 0:19-cv-02876 Document 1-1 Filed 11/11/19 Page 1 of 11



STATE OF MINNESOTA                                                   DISTRICT COURT

COUNTY OF HENNEPIN                                      FOURTH JUDICIAL DISTRICT

                                                                   PERSONAL INJURY


Anthony C. Schema and Julie Schema,
individually and as husband and wife,
                                                                   Comt File No.: _ _
                      Plaintiffs,
v.

Rivers Edge Tree Stands, Inc, a                            SUMMONS
Wisconsin Corporation, and Ardisam,
Inc., a Wisconsin Corporation,

                      Defendant.


THIS SUMMONS rs DIRECTED TO:

DEFENDANTS


1.     YOU ARE BEING SUED. The Plaintiff has struted a lawsuit against you. The
Plaintiffs Complaint against you is attached to this Summons. Do not throw these
papers away. They are official papers that affect your rights. You must respond to this
lawsuit even though it may not yet be filed with the Comt and there may be no comt file
number on this Summons.

2.      YOU MUST REPLY WITHIN 20 DAYS TO PROTECT YOUR RIGHTS.
You must give or mail to the person who signed this Summons a written response called
an Answer within 20 days of the date on which you received this Summons. You must
send a copy of your Answer to the person who signed this Summons located at:

       YAEGER & WEINER, PLC
       Michael L. Weiner, #127991
       2701 University Avenue SE, Suite 202
       Minneapolis, MN 55414
       ATTORNEY FOR PLAINTIFF

3.      YOU MUST RESPOND TO EACH CLAIM. The Answer is your written
response to the Plaintiffs Complaint. In your Answer, you must state whether you agree
or disagree with each paragraph of the Complaint. If you believe the Plaintiff should not
be given everything asked for in the Complaint, you must say so in your Answer.


                                    EXHIBIT 1
         CASE 0:19-cv-02876 Document 1-1 Filed 11/11/19 Page 2 of 11



4.      YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED TIDS
SUMMONS. If you do not Answer within 20 days, you will lose this case. You will not
get to tell your side of the story, and the Court may decide against you and award the
Plaintiff everything asked for in the Complaint. If you do not want to contest the claims
stated in the Complaint, you do not need to respond. A default judgment can then be
entered against you for the relief requested in the Complaint.

5.     LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you
do not have a lawyer, the Court Administrator may have information about places where
you can get legal assistance. Even if you cannot get legal help, you must still provide
a written Answer to protect your rights or you may lose the case.

6.     ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be
ordered to participate in an alternative dispute resolution process under Rule 114 of the
Minnesota General Rules of Practice. You must still send your written response to the
Complaint even if you expect to use alternative means of resolving this dispute.

                                            YAEGER & WEINER, PLC


Dated:   (J'ct/y /I d-d!J                      .1idJ_ # y-e¥L/
                                            Michael L. Weiner, #127991
                                            2701 University Avenue SE, Suite 202
                                            Minneapolis, MN 55414
                                            Telephone: (612) 345-9797
                                            Facsimile: (612) 245-4401
                                            mweiner@yw-law.com
                                            ATTORNEY FOR PLAINTIFF




                                           2
             CASE 0:19-cv-02876 Document 1-1 Filed 11/11/19 Page 3 of 11




STATE OF MINNESOTA                                                              DISTRICT COURT

COUNTY OF HENNEPIN                                                FOURTH JUDICIAL DISTRICT

                                                                              PERSONAL INJURY


Anthony C. Schema and Julie Schema,
individually and as husband and wife,
                                                                    Court File No.: - - - - - -
                         Plaintiffs,

v.                                                     COMPLAINT
                                                       JURY TRIAL DEMANDED
Rivers Edge Tree Stands, Inc, a
Wisconsin Corporation, and Ardisam,
Inc., a Wisconsin Corporation,

                         Defendant.


        Comes now the Plaintiffs, Anthony C. Schema and Julie Schema, individually and as

husband and wife, and for their claims and causes of action against the above-named Defendants,

states and alleges as follows:

                                       GENERAL ALLEGATIONS

        1.        Plaintiffs Anthony C. Schema and Julie Schema are residents and citizen of the

City of Faribault, State of Minnesota, and at all times pertinent to this action, were, and continue

to be, man'ied.

       2.         At all times material herein, Defendant Rivers Edge Tree Stands, Inc. (hereinafter

"Rivers Edge') was and is a Wisconsin corporation, with principal offices at 1160 8th Ave,

Cumberland, Wisconsin.

       3.         At all times material herein, Defendant Ardisam, Inc. wa


                                                  1
                  CASE 0:19-cv-02876 Document 1-1 Filed 11/11/19 Page 4 of 11




     corporation, with principal offices at 1160 8th Ave, Cumberland, Wisconsin.

             4.      Defendants Rivers Edge and Ardisam conduct substantial business in the State of
I,
     Minnesota and its products, including the tree stand and component parts involved in this case,

     are regularly sold and used by consumers in Minnesota. Defendants Rivers Edge and Ardisam

     have committed tortious acts in the State of Minnesota in that they have designed, tested,

     manufactured, assembled, labeled, marketed, distributed and sold for ultimate use in this State a

     line of defective and unreasonably dangerous tree stands and component parts, including tree

     stand straps.

             5.      That prior to October 30, 2017, Plaintiff Anthony C. Schema purchased from

     Defendants a tree stand and component parts, including tree stand straps. (hereinafter referred to

     as "tree stand") from Defendants Rivers Edge and Ardisam

            6.       On or about October 30, 2017, Plaintiff Anthony C. Schema was injured in

 Houston County, State of Minnesota, due to a defective and unsafe tree stand manufactured,

     designed, distributed and sold by Defendants Rivers Edge and Ardisam. Due to defects in the

 design, manufacture and lack of adequate warnings, a tree stand strap failed and the tree stand

 fell from a tree to the ground while Plaintiff Anthony C. Schema was on said tree stand, causing

 Anthony C. Schema to fall to the ground and be injured as hereinafter set forth.

            7.       That as a result, Anthony C. Schema was caused to suffer and sustain severe,

pe1manent and disabling injuries to his left hip and leg, pelvis, ribs, including permanent damage

to the external and intemal structures involved.

            8.       That as a result of his permanent and disabling injuries to his left hip and leg,

pelvis, and ribs, Anthony C. Schema has suffered past and future damages, including past and

                                                     2
             CASE 0:19-cv-02876 Document 1-1 Filed 11/11/19 Page 5 of 11



future pain and suffering, disability, and mental distress, all of which is permanent in nature; past

and future loss of enjoyment of life; lost wages and impail'.tl1ent of future earning capacity; past

and future medical expenses; and othe1· compensable injuries.

                                       COUNT I: NEGLIGENCE

        9.      Plaintiff hereby realleges and specifically incorporates herein by reference all of

the allegations of paragraphs 1 - 8 of the Complaint as stated above.

        10.     Defendants Rivers Edge and Ardisam, through their agents, servants and

employees, were negligent and careless in the design, manufacture, warnings and sale of the tree

stand involved in this incident and they were otherwise negligent.

        11.     The afore described negligence and carelessness of Defendants Rivers Edge and

Ardisam was a direct and proximate cause of the above described injuries and damages suffered

by Anthony C. Schema.

       12.      That as a result of his permanent and disabling injuries to his left hip and leg,

pelvis, and ribs, Anthony C. Schema has suffered past and future damages, including past and

future pain and suffering, disability, and mental distress, all of which is permanent in nature; past

and future loss of enjoyment of life; lost wages and impairment of future earning capacity; past

and future medical expenses; and other compensable injuries.

                               COUNT II: STRICT LIABILITY

       13.      Plaintiffs hereby reallege and specifically incorporate herein by reference all of

the allegations of paragraphs 1 - 12 of the Complaint as stated above.

       14.      Defendants Rivers Edge and Ardisam had a duty to use reasonable care in the

manufacture, construction, design, formulation, preparation, processing, assembly, testing,

                                                 3
              CASE 0:19-cv-02876 Document 1-1 Filed 11/11/19 Page 6 of 11




certification, wamings, instrnctions, marketing, selling, advertising, packaging and labeling of

the subject tree stand, so as not to subject the user to injury from a defect.

        15.      The tree stand used by Anthony C. Schema was in a defective condition

unreasonably dangerous to users at the time it left the control of Defendants Rivers Edge and

Ardis am.

        16.      This tree stand was a product of Defendants Rivers Edge and Ardisam which was

expected to and did reach Anthony C. Schema as a user without substantial change in the

condition in which it was sold.

        17.      The afore described defective condition which rendered the tree stand

unreasonably dangerous was a direct and proximate cause of the above described injuries and

damages suffered by Anthony C. Schema.

        18.      That as a result of his permanent and disabling injuries to his left hip and leg,

pelvis, and ribs, Anthony C. Schema has suffered past and future damages, including past and

future pain and suffering, disability, and mental distress, all of which is pe1manent in nature; past

and future loss of enjoyment of life; lost wages and impahment of future eaming capacity; past

and future medical expenses; and other compensable injuries.

                     COUNT III: BREACH OF EXPRESS WARRANTIES

       19.       Plaintiffs hereby reallege and specifically incorporate herein by reference all of

the allegations of paragraphs 1 - 18 of the Complaint as stated above.

       20.       When it was sold by Defendants Rivers Edge and Ardis am, the tree stand and its

associated packaging and labeling contained numerous affirmations of fact or promises which

related to the tree stand. These affirmations and promises had the natural tendency to induce a

                                                  4
             CASE 0:19-cv-02876 Document 1-1 Filed 11/11/19 Page 7 of 11




buyer to purchase the tree stand and did, in fact, induce the purchase the tree stand and further

induced Anthony C. Schema to use the tree stand. Thus, the affirmations and promises became

part of the basis of the bargain, creating an express warranty that the tree stand would conform to

the affirmations and promises made.

        21.     The tree stand did not comply with any of these wrurnnties and failed to conform

to the affirmations and promises made by Defendants Rivers Edge and Ardisam in that it was

defective at the time of the sale as more fully set forth above.

       22.      The afore described breach of the express wru1·anties was a direct and proximate

cause of the above described injuries and damages suffered by Anthony C. Schema.

       23.      That as a result of his pe1manent and disabling injuries to his left hip and leg,

pelvis, and ribs, Anthony C. Schema has suffered past and future damages, including past and

future pain and suffering, disability, and mental distress, all of which is permanent in nature; past

and future loss of enjoyment of life; lost wages and impahment of future earning capacity; past

ru1d future medical expenses; and other compensable injuries.

                    COUNT IV: BREACH OF IMPLIED WARRANTIES

       24.      Plaintiffs hereby reallege and specifically incorporate herein by reference all of

the allegations of paragraphs 1 - 23 of the Complaint as stated above.

       25.      The tree stand was subject to an implied wa11'anty of merchantability and an

implied warranty of fitness for a pruiicular purpose when it was sold by Defendants Rivers Edge

and Ardisam, including but not limited to wrurnnties that it (i) was fit for the ordinary purposes

for which it was to be used, (ii) was fit and suitable for the particular purpose for which it was

sold, (iii) was adequately contained, packaged and labeled, and (iv) conformed to the promises or

                                                 5
             CASE 0:19-cv-02876 Document 1-1 Filed 11/11/19 Page 8 of 11




affirmations of fact made on the tree stand, the labeling, the instructions, the box and other

literature that accompanied the tree stand when it was sold.

        26.     The afore described breach of the implied warranties was a direct and proximate

cause of the above described injuries and damages suffered by Anthony C. Schema.

        27.     That as a result of his permanent and disabling injuries to his left hip and leg,

pelvis, and ribs, Anthony C. Schema has suffered past and future damages, including past and

future pain and suffering, disability, and mental distress, all of which is petmanent in nature; past

and future loss of enjoyment of life; lost wages and impairment of future earning capacity; past

and future medical expenses; and other compensable injuries.

                            COUNT V - LOSS OF CONSORTIUM

       Plaintiff Julie Schema, as and for her cause of action against Defendants Rivers Edge

and Ardisam, states and alleges as follows:

       28.      Plaintiffs hereby reallege and specifically incorporate herein by reference all of

the allegations of paragraphs 1 - 27 of the Complaint as stated above.

       29.      That at all times pettinent to this action, Plaintiffs Anthony C. Schema and Julie

Schema were, and continue to be, ma1Tied.

       30.      That as a direct and proximate result of the negligence of Defendant Rivers Edge

and Ardisam, Julie Schema, and by reason of her husband sustaining injuries as set forth above,

Plaintiff Julie Schema has in the past and will in the future be deprived of the services, society,

support, comfo1t, companionship and conso1tium of her husband, and by reason of the foregoing,

has sustained damages in the amount established by the evidence in the trial of this matter.



                                                 6
           CASE 0:19-cv-02876 Document 1-1 Filed 11/11/19 Page 9 of 11




         WHEREFORE, Plaintiffs Anthony C. Schema and Julie Schema demand judgment

against Defendants Rivers Edge Tree Stands, Inc., and Ardisam, Inc., for an amount in excess of

Fifty Thousand ($50,000.00) Dollars, together with interest, costs, disbursements, prejudgment

interest in this action, and for such other and further relief to which they may be entitled.

JURY TRIAL DEMANDED

                                               YAEGER & WEINER, PLC



Dated:     OchJrr l~;Jc/1
                                              Michael L. Weiner, #0127991
                                              2701 University Avenue SE, Suite 202
                                              Minneapolis, MN 55414
                                              Telephone: (612) 345-9797
                                              Facsimile: (612) 235-4401
                                              mweiner@yw-law.com
                                              ATTORNEY FOR PLAINTIFFS



                                      ACKNOWLEDGMENT

         The undersigned hereby aclmowledges that costs, disbursements and reasonable attorney

and witness fees may be awarded pursuant to Minn. Stat. §549.21, to the party against whom the

allegations in this pleading are asserted.



                                              Michael L. Weiner, MSBA #0127991




                                                 7
      CASE 0:19-cv-02876 Document 1-1 Filed 11/11/19 Page 10 of 11



STATE OF MINNESOTA                                                    DISTRICT COURT

COUNTY OF HENNEPIN                                       FOURTH JUDICIAL DISTRICT

                                                                    PERSONAL INJURY


Anthony C. Schema and Julie Schema,
individually and as husband and wife,
                                                                    Court File No.:
                       Plaintiffs,
v.

Rivers Edge Tree Stands, Inc, a                              SUMMONS
Wisconsin Corporation, and Ardisam,
Inc., a Wisconsin Corporation,

                       Defendant.


THIS SUMMONS IS DIRECTED TO:

DEFENDANTS


1.     YOU ARE BEING SUED. The Plaintiff has staiied a lawsuit against you. The
Plaintiffs Complaint against you is attached to this Summons. Do not throw these
papers away. They are official papers that affect your rights. You must respond to this
lawsuit even though it may not yet be filed with the Comi and there may be no comt file
number on this Summons.

2.      YOU MUST REPLY WITHIN 20 DAYS TO PROTECT YOUR RIGHTS.
You must give or mail to the person who signed this Summons a written response called
an Answer within 20 days of the date on which you received this Summons. You must
send a copy of your Answer to the person who signed this Summons located at:

       YAEGER & WEINER, PLC
       Michael L. Weiner, #127991
       2701 University Avenue SE, Suite 202
       Minneapolis, MN 55414
       ATTORNEY FOR PLAINTIFF

3.       YOU MUST RESPOND TO EACH CLAIM. The Answer is your written
response to the Plaintiffs Complaint. In your Answer, you must state whether you agree
01· disagree with each pai·agraph of the Complaint. If you believe the Plaintiff should not
be given eve1ything asked for in the Complaint, you must say so in your Answer.
      CASE 0:19-cv-02876 Document 1-1 Filed 11/11/19 Page 11 of 11



4.   YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED TIDS
SUMMONS. If you do not Answer within 20 days, you will lose this case. You will not
get to tell your side of the story, and the Court may decide against you and award the
Plaintiff eve1ything asked for in the Complaint. If you do not want to contest the claims
stated in the Complaint, you do not need to respond. A default judgment can then be
entered against you for the relief requested in the Complaint.

5.     LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you
do not have a lawyer, the Court Administrator may have inf01mation about places where
you can get legal assistance. Even if you cannot get legal help, you must still provide
a written Answer to protect your rights or you may lose the case.

6.     ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be
ordered to participate in an alternative dispute resolution process under Rule 114 of the
Minnesota General Rules of Practice. You must still send your written response to the
Complaint even if you expect to use alternative means of resolving this dispute.

                                            YAEGER & WEINER, PLC


                                               !firJJ_ tJ ~~L
                                            Michael L. Weiner, #127991
                                            2701 University Avenue SE, Suite 202
                                            Minneapolis, MN 55414
                                            Telephone: (612) 345-9797
                                            Facsimile: (612) 245-4401
                                            mweiner@yw-law.com
                                            ATTORNEY FOR PLAINTIFF




                                           2
